               C
               Case 1:19-cv-10273-ALC Document 16 Filed 09/20/20 Page 1 of 1

                                    HERBERT S. FORSMITH
                                              ATTORNEY AT LAW


                                               26 BROADWAY
                                                 17TH FLOOR
                                             NEW YORK, NY 10004
                                              TEL: (212) 809-1772
                                              FAX: (212) 809-6122


August 11, 2020
                                                                                            9/20/20
Via Electronic Filing

The Honorable Andrew L. Carter, Jr.
United States District Judge
Thurgood Marshall
United States Courthouse
40 Foley Square
New York, NY 10007

                     RE: Singh v. Commissioner of Social Security, 19-cv-10273 (ALC)

Dear Judge Carter:

Your revised briefing schedule of June 22, 2020 provided that Plaintiff’s motion for judgment on the pleadings
was to be served by August 10, 2020; with Defendant’s response by October 9, 2020; and with Plaintiff’s
reply by October 30, 2020.

On August 5, 2020 my wife had to be taken from our home to a local hospital and is currently in an in-
patient rehabilitation.

I apologize for not being able to manage a timely submission of the Plaintiff’s Motion for Judgment on the
Pleadings and am compelled to respectfully request a 30-day extension of time to serve Plaintiff’s motion for
judgment on the pleadings with Plaintiff’s motion to be served by September 9, 2020; with Defendant’s
response by November 8, 2020; and with Plaintiff’s reply by November 29, 2020.

Counsel for the Commissioner has informed me that she consents to this extension.

Thank you for your consideration.

Respectfully submitted,

/s/ Herbert S. Forsmith

cc:    Susan Colleen Branagan
       U.S. Attorney Office SDNY
       86 Chambers Street
       New York, NY 10007
                                                                      9/20/20
